Shepley, C. J., orally.
The defendant’s declaration, that he had not charged, and should take no pay, was after the alleged sale. It could .not change the character of the act, in which other parties had acquired rights.
There may have been a sale, though never paid for. It was the province of the jury to decide that fact.
Defendant contends, as the sale was illegal, and he could not collect the pay, that therefore no offence was committed. Such a construction would repeal the statute. It is an absurdity ; because, as no debt can ever be collected on unlawful sales, it would sanction all such unlawful transactions.

Exceptions overruled.